Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 18, 2021

                                       No. 04-21-00091-CV

    IN RE J&R SCHUGEL TRUCKING INC., J&R Schugel Logistics Inc., J&R Schugel
                       Holdings Inc., and Scott Briggs,

                                  Original Mandamus Proceeding

                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

       Relators’ petition for writ of mandamus and emergency motion for temporary relief are
denied. An opinion will be forthcoming.

           It is so ORDERED on March 18, 2021.

                                                                 PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court